Citation Nr: 1622434	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-11 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and panic disorder with agoraphobia. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1966 to March 1968. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2013 rating decision by the Department of Veterans Affairs, Regional Office, located in San Diego, California (RO), which in pertinent part, denied the benefit sought on appeal. 

In September 2015, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of VA treatment as well as providing the Veteran with a VA examination to determine the nature and etiology of his claimed disorder. 


FINDING OF FACT

A psychiatric disability was not present during the Veteran's active service or for several years thereafter, and the most probative evidence indicates that the Veteran's post-service diagnosed psychiatric disorder is not causally related to his active service or any incident therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and panic disorder with agoraphobia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Letters dated in July 2013 and October 2013 satisfied the duty to notify provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records, VA medical treatment records, and available private treatment records have been obtained.  The Veteran has identified private treatment records from Kaiser Permanente; however those identified records are unavailable.  See November 2013 negative response.  The Veteran was notified of VA's inability to obtain those identified private treatment records.  March 2014 report of general information.

VA examinations were conducted in October 2013 and December 2015.  The examination reports, taken together, are adequate for adjudication purposes.  Both examiners reviewed the Veteran's subjective history and the claim file, and the December 2015 VA examiner provided an opinion and rationale based on the evidence of record.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The record shows that the Veteran's VA treatment records have been updated and the 2015 VA examination has been associated with the claims file.  Thereafter, his claim was readjudicated in light of the additional evidence in a December 2015 SSOC.  There has been compliance with the Board's 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  He contends that his current diagnosed psychiatric disorder is a result of his period of service, when he was stationed on a naval ship for three months that was located within close proximity to the Republic of Vietnam in 1967.  The Veteran reports that during that period, he was required to stand watch at night for four hours and he observed combat fire exchanges from both sides, and at those times, he was scared for his life.  He further reported seeing dead bodies of United States soldiers during this period.  See November 2013 notice of disagreement, July 2014 substantive appeal, as well as the report of a December 2015 VA examination. 

A review of the Veteran's service treatment records does not show any complaints or findings of a psychiatric disorder.  His examination at the time of separation dated in March 1968 shows a normal psychiatric examination.  

The Veteran reports that he first sought treatment for mental health symptoms in 2006.  VA treatment records show that he first presented for treatment in 2007 and at that time, he denied any history of chronic medical conditions and his posttraumatic stress disorder screen was negative.  In July 2008, the Veteran presented with complaints of phobia for the past year.  He reported that he was scared to ride in elevators or to drive over a bridge or steep hill, and he was only able to drive on level ground.  He denied any symptoms of depression.  An August 2008 VA mental health intake evaluation report shows the Veteran complained of a gradual onset of a phobia of heights that began one year ago, and he felt that his symptoms had progressively worsened.  He could not identify a precipitating event or trigger for these symptoms.  He denied having had experienced these symptoms prior to their onset last year.  The Veteran was assessed with specific phobia (heights), moderate in severity. 

A VA psychiatric examination was conducted in October 2013.  The VA examiner found that the clinical evidence supported a diagnosis of panic disorder with agoraphobia.  In the examination report, the VA examiner noted that the Veteran complained of anxiety symptoms and mild panic attacks that had an onset of five years ago after his dog died.  He reported that his dog used to ride in the car with him, and since the dog died, he felt scared when in the car alone.  The VA examiner noted that the Veteran did not relate his symptoms to anything that occurred during his period of service.  The Veteran informed that VA examiner that he did see numerous dead bodies while stationed in Vietnam, but he was young and "it did not really bother me."  The VA examiner did not provide a medical opinion addressing the etiology of the Veteran's diagnosed psychiatric disorder. 

The Veteran was afforded another VA psychiatric examination in December 2015.  The examination report shows that the VA examiner provided a diagnosis of anxiety disorder based on the clinical evidence of record.  It was noted that the Veteran's anxiety disorder included symptoms of panic attacks and phobias, which were considered to be intermittent in nature and controlled by medication.  The Veteran informed the VA examiner that while he was stationed on a naval ship in DaNang Harbor, in the Republic of Vietnam, he was required to stand watch on the deck, and at times, he felt scared.   The Veteran reported that he started having anxiety symptoms, primarily while driving, approximately ten years ago, and he sought treatment from his primary physician.  

Based on a review of the evidence, the December 2015 VA examiner opined that the Veteran's current psychiatric disorder was less likely than not related to his period of service.  In support of this medical conclusion, the VA examiner noted that the Veteran did not develop clinically significant anxiety symptoms until 20 years after his separation from service.  Although the Veteran stated that his experiences in Vietnam were "a little scary," there was no report from the Veteran or any indication in his medical records that he developed a clinically significant anxiety disorder during that time or soon thereafter.  The VA examiner concluded that the Veteran's diagnosed disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The Board finds that the competent evidence fails to demonstrate that the Veteran has an acquired psychiatric disorder that warrants service connection.  As reviewed above, the service treatment records are completely negative for any signs or complaints of psychiatric symptoms.  Significantly, the Veteran received a normal psychiatric evaluation in March 1968 just prior to his separation from service.  As they were made contemporaneous with the time of the Veteran's service, the Board finds that the service treatment records, coupled with the 1968 examination report, are probative evidence of record that weighs against a finding of a psychiatric disability that began during his military service.

The Board additionally finds that the medical evidence is against a finding of service connection.  None of the psychiatric treatment providers of record have provided an etiological connection between any post-service noted acquired psychiatric disorders and his period of service.  In particular, the December 2015 VA opinion provides a reasoned medical opinion that weighs against the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In providing an opinion that the Veteran's current acquired psychiatric disability was less likely than not related to his period of service, the examiner noted the onset of the psychiatric complaints years after service as well as the lack of in-service complaints of psychiatric symptoms.

Due to the complexity of psychiatric disorders, the origin of the Veteran's psychiatric condition cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's acquired psychiatric disorder is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that any nexus opinion he might provide in this regard is not competent evidence and therefore is not probative. 

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and panic disorder with agoraphobia, is denied. 



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


